           Case 3:18-cv-02076-MO       Document 38      Filed 12/14/18   Page 1 of 5




 M. Christie Helmer, OSB No. 743400
 chris.helmer@millernash.com
 Jess G. Webster, OSB No. 155330
 Jess.webster@millernash.com
 Sanja Muranovic, OSB No. 171774
 sanja.muranovic@millernash.com
 MILLER NASH GRAHAM & DUNN LLP
 3400 U.S. Bancorp Tower
 111 S.W. Fifth Avenue
 Portland, Oregon 97204
 Telephone: 503.224.5858
 Facsimile: 503.224.0155

 Keith B. Letourneau (Pro Hac Vice)
 kletourneau@blankrome.com
 Jeremy A. Herschaft (Pro Hac Vice)
 jherschaft@blankrome.com
 BLANK ROME LLP
 717 Texas Avenue, Suite 1400
 Houston, Texas 77002
 Telephone: 713.228.6601
 Facsimile: 713.228.6605

           Attorneys for Vigorous Shipping & Trading S.A.


                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON


  PACIFIC GULF SHIPPING CO.,                        No. 3:18-cv-02076-MO

                      Plaintiff,                    Admiralty

            v.                                      DEFENDANT VIGOROUS SHIPPING &
                                                    TRADING S.A.’S RESPONSE TO
  ADAMASTOS SHIPPING & TRADING                      PLAINTIFF’S DISCOVERY PLAN
  S.A., VIGOROUS SHIPPING &                         PROPOSAL
  TRADING, S.A., BLUE WALL SHIPPING
  LTD., and PHOENIX SHIPPING &
  TRADING S.A.,

                      Defendants.




Page 1 -     DEFENDANT VIGOROUS SHIPPING & TRADING S.A.’S RESPONSE TO
             PLAINTIFF’S DISCOVERY PLAN PROPOSAL
                                                                                4837-4754-9826.1
            Case 3:18-cv-02076-MO          Document 38       Filed 12/14/18     Page 2 of 5




           Subject to its restricted appearance under Supplemental Admiralty Rule E(8) as owner of

the M/V VIGOROUS (“VIGOROUS” or “Vessel”), Vigorous Shipping & Trading S.A.

(“Vigorous Shipping”) files this response to the proposed plan for expedited discovery filed by

Pacific Gulf Shipping Co. (ECF No. 37), and would respectfully show the following:

           Firstly, Vigorous Shipping objects to Plaintiff’s proposed interrogatories and request for

production, Plaintiff’s request for depositions of witnesses from parties that have not been served

or appeared in this matter, and Plaintiff’s request to issue subpoenas for documents to nonparty

insurers as overly broad, unduly burdensome, as well as exceeding the scope of permissible

discovery under the Federal Rules of Civil Procedure.1 Specifically, Vigorous Shipping has

made a restricted appearance herein under Supplemental Admiralty Rule E(8) as owner of the

Vessel. None of the other three named defendants in this case, i.e., Blue Wall, Phoenix, and

Adamastos Shipping, have appeared. To the extent discovery is being allowed in this action, it

should be narrowly limited to Plaintiff's alter ego allegations, to wit: Blue Wall and/or Phoenix

and/or Vigorous Shipping are alter egos of Adamastos Shipping. Many of Plaintiff’s proposed

requests are not sufficiently limited, as they would produce a voluminous amount of documents

that bear no semblance to what is necessary to vet alter ego status. For example, Phoenix is a

ship manager. In that capacity, it deals with all operational matters relating to the vessel’s



1
 Regarding narrowly limiting discovery to Plaintiff’s alter ego allegations, see Res. Marine PTE,
LTD. v. Solym Carriers (London) Ltd., 2:12-CV-2554-JAM-GGH, 2012 WL 6628966, at *2 (ED
Cal Dec 19, 2012). Further, such narrowly limited discovery is also subject to FRCP 26(b)(1),
which states that “[p]arties may obtain discovery regarding any nonprivileged matter that is
relevant to any party's claim or defense and proportional to the needs of the case, considering the
importance of the issues at stake in the action, the amount in controversy, the parties’ relative
access to relevant information, the parties’ resources, the importance of the discovery in resolving
the issues, and whether the burden or expense of the proposed discovery outweighs its likely
benefit.”

Page 2 -      DEFENDANT VIGOROUS SHIPPING & TRADING S.A.’S RESPONSE TO
              PLAINTIFF’S DISCOVERY PLAN PROPOSAL
                                                                                        4837-4754-9826.1
            Case 3:18-cv-02076-MO         Document 38       Filed 12/14/18     Page 3 of 5




employment under its ship management contract with the vessel owner, and so deals with

insurance, crewing, supplies, chartering, bunkering, technical assistance, etc. None of those

matters bear upon alter ego status because they are a matter of contract. See also Exhibit 1,

accompanying declaration of Stathis Gourdomichalis.

           Secondly, Plaintiff’s proposed schedule is insufficiently expedited. Prejudgment

attachment is an extraordinary remedy. Vigorous Shipping is incurring substantial monetary

costs on a daily basis, the wheat cargo aboard the vessel is destined for a war-torn region where a

cease fire has occurred allowing the entry of the food product in aid of a humanitarian crisis, and

Vigorous Shipping is facing extreme financial pressures from its charterer, whom we expect to

present a significant claim for cover relating to the intended voyage. The cargo is valued at

somewhere between $12.5 and $13.0 million and is a foodstuff susceptible to spoliation, and the

potential transshipment costs to transfer the cargo to another vessel, even if possible in Oregon,

would run into the millions of dollars. Consequently, delays in carrying out discovery only serve

to exacerbate the financial duress of this attachment.

           Under Plaintiff’s proposed plan, discovery would remain ongoing through at least the

week of January 7-11, 2019, which is when Plaintiff is proposing to take depositions, as Plaintiff

has asserted that should it deem Vigorous Shipping’s responses to its proposed Interrogatories

and Request for Production to be insufficient, it may ask the Court to push back depositions even

farther. The Vessel has been under attachment since December 5, 2018, and allowing discovery

to run through January 11, 2019, or later, ensures that it will remain so for well over 30 days,

given the amount of time that will be needed for post-discovery briefing to the Court.

           In light of the foregoing considerations, Vigorous Shipping respectfully requests that the

Court reject Plaintiff’s proposed plan and limit discovery in this matter to the following:

Page 3 -      DEFENDANT VIGOROUS SHIPPING & TRADING S.A.’S RESPONSE TO
              PLAINTIFF’S DISCOVERY PLAN PROPOSAL
                                                                                       4837-4754-9826.1
           Case 3:18-cv-02076-MO        Document 38       Filed 12/14/18     Page 4 of 5




               Attached hereto as Exhibit 2 are Vigorous Shipping’s objections and

                answers/responses to Plaintiff’s proposed discovery requests. As referenced in

                the responses, Vigorous Shipping is willing and ready to produce a very large

                amount of documents responsive to Plaintiff’s requests. Vigorous Shipping was

                prepared to produce the documents referenced in Exhibit 2 today, Friday,

                December 14, 2018. However, Plaintiff has refused to commit to the submission

                for entry of the Court’s approved form of Stipulated Protective Order covering the

                production, which is necessary because many of the documents at issue are

                proprietary and relate to private companies that are not otherwise publicly

                available, and some of which contain material that is protected from disclosure

                under the European Union’s GDPR directive, or to request a hearing before the

                Court today on entry of a protective order. Vigorous Shipping will therefore be

                submitting a separate motion to the Court requesting expedited consideration of

                entering a proposed protective order, such that Vigorous Shipping can make any

                necessary confidentiality designations to the documents identified in Exhibit 2

                and produce them by no later than the beginning of next week.

               Vigorous Shipping will present George Gourdomichalis and Stathis

                Gourdomichalis for depositions on Thursday, December 20, or Saturday,

                December 22, 2018, in Athens, Greece. Plaintiff will have had ample time to

                prepare for these depositions based on Vigorous Shipping having produced the

                documents identified above as soon as a protective order is entered by the Court.

///




Page 4 -    DEFENDANT VIGOROUS SHIPPING & TRADING S.A.’S RESPONSE TO
            PLAINTIFF’S DISCOVERY PLAN PROPOSAL
                                                                                      4837-4754-9826.1
            Case 3:18-cv-02076-MO          Document 38       Filed 12/14/18     Page 5 of 5




           Vigorous Shipping respectfully requests a ruling from the Court at its earliest opportunity

to facilitate logistical arrangements attendant scheduling the requested depositions.


                  DATED: December 14, 2018.

                                              MILLER NASH GRAHAM & DUNN LLP



                                              s/ Sanja Muranovic
                                              M. Christie Helmer, OSB No. 743400
                                              chris.helmer@millernash.com
                                              Jess G. Webster, OSB No. 155330
                                              jess.webster@millernash.com
                                              Sanja Muranovic, OSB No. 171774
                                              sanja.muranovic@millernash.com
                                              Telephone: 503.224.5858
                                              Facsimile: 503.224.0155


                                              BLANK ROME LLP
                                              Keith B. Letourneau (Pro Hac Vice)
                                              kletourneau@blankrome.com
                                              Jeremy A. Herschaft (Pro Hac Vice)
                                              jherschaft@blankrome.com
                                              Telephone: 713.228.6601
                                              Facsimile: 713.228.6605


                                              Attorneys for Defendant
                                              Vigorous Shipping & Trading S.A.




Page 5 -      DEFENDANT VIGOROUS SHIPPING & TRADING S.A.’S RESPONSE TO
              PLAINTIFF’S DISCOVERY PLAN PROPOSAL
                                                                                        4837-4754-9826.1
